Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2021 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 5, 7-12, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Cloud (‘935) in view of Cordsen et al (Planning Land 3-D Seismic Surveys).
	Cloud discloses a seismic data acquisition system (Fig. 2) and method that includes a seismic source (vibrator truck 140) configured to generate seismic excitations paragraph 0025, seismic receivers) configured and placed to detect reflections of the seismic excitations emerging from the explored underground formation and thereby acquire seismic data, and a controller (C, 150) configured to guide the seismic source to activation points (paragraph 0026) that the controller determines by;
defining non-overlapping successive pavements along a survey path so as to cover a survey area (paragraphs 0026, 0034, 0035, implicit that the shot points are in non-overlapping areas or pavements along a survey path).
The difference between independent claims 1, 11 and 20 and the method/system of Cloud is the claims claim “sequentially determining activation points inside the non-overlapping pavements, where a current activation point in a pavement is selected if there is a set of activation points that starts with the current activation point and continues with a random point in each of a predetermined number of successive pavements along the survey path, the set of activation points satisfying predetermined operational constraints”.
Cordsen et al discloses methods and system for planning seismic surveys where an important part of such planning is determining the activation points inside pavements (areas) along the survey path, where a current activation point in a pavement is selected if included in a set of activation points in successive pavements along the survey path, the set of activation points starting with the current activation point and satisfying predetermined operational constraints (i.e, different types of binning, (5.3-5.15) no permit zones or environmental restrictions (page 99), obstacles (page 150), or general field conditions (page 152)).

	Per dependent claims 2 and 12, see Cordsen et al (Fig. 5.12, page 92).
	Per dependent claims 5, 7, 15 and 17, see Cordsen et al, pages 135, 151 and 175.
	Per dependent claims 8-10, 18 and 19, see Cloud, Fig. 2 and Cordsen et al, pages 83-85 and 99.

Allowable Subject Matter
5.	Claims 3, 4, 6, 13, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant's arguments filed May 6, 2021 have been fully considered but they are not persuasive.
	Applicant argues that Cordsen “does not test any set of activation points starting with a current activation point and continuing with a predetermined number of successive pavements along the survey path, to verify whether the set of activation points satisfies predetermined operational constraints”.  Examiner does not agree with such an argument since the “predetermined operational constraints” which applicant is 
	With respect to the random design aspect related to the randomness of activation point in each pavement, it is arguable that the beginning of the activation points in Cordsen, with the following pavements including no permit zones, environmental restrictions or obstacles, would necessitate the randomness of activation points in the following pavements.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See paragraph 0045 of Hegna et al (‘241).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl